NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                          _______________________

                                   No. 21-2186
                             _______________________

                         UNITED STATES OF AMERICA

                                           v.

                                 JEFFREY BURD,
                                          Appellant
                             _______________________

                  On Appeal from the United States District Court
                            for the District of New Jersey
                       District Court No. 2-21-cr-00086-001
                   District Judge: Honorable Susan D. Wigenton
                          __________________________

                   Submitted Under Third Circuit L.A.R. 34.1 (a)
                                January 21, 2022

            Before: JORDAN, RESTREPO, and SMITH, Circuit Judges

                              (Filed: February 3, 2022)
                           __________________________

                                    OPINION*
                           __________________________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent
SMITH, Circuit Judge.

      Jeffrey Burd, pursuant to a written plea agreement, pleaded guilty to a one-

count information that charged him with wire fraud in violation of 18 U.S.C. § 1343.

The plea agreement made clear that the sentence to be imposed was “within the sole

discretion of the sentencing judge.” A2. The plea agreement further memorialized

that the parties agreed to certain stipulations at sentencing, which did not bind the

sentencing judge. A4. One of the stipulations the parties agreed to recommend was

that a “sentence of 3 years’ probation with the condition of home confinement for 2

years (the Stipulated Sentence) [was] reasonable.” A8. And the parties further

agreed that the home confinement should include electronic monitoring and that the

Government would not oppose exceptions to home confinement for Burd to drive:

1) himself, his wife, and his mother to medical appointments; 2) his wife to work;

and 3) to obtain groceries for both households. The District Court found that Burd

entered the guilty plea knowingly and voluntarily and accepted the guilty plea.

      At sentencing, the District Court rejected the “Stipulated Sentence” that would

have allowed Burd “to do every single thing essentially that you are doing now.”

A65. While Burd, who was 61 years old at sentencing, made much of his health

problems—hypertension, high cholesterol, asthma, obesity, and orthopedic pain—

the District Court pointed out that those medical conditions had not precluded him

from perpetrating the charged offense of wire fraud. Moreover, the BOP had the

                                         2
ability to address his maladies. The District Court also noted that this was not Burd’s

first conviction for wire fraud, and remarked that it saw nothing that justified such a

deviation from the sentencing guidelines. After noting that in some respects Burd’s

sentence should be in the upper range of his 27-to-33 month guideline range, the

District Court nonetheless opted to impose a within-guideline sentence at the lower

parameter of 27 months. This timely appeal followed.1

      Burd challenges both the procedural and substantive reasonableness of his 27-

month sentence. He contends the District Court did not meaningfully consider all

the relevant sentencing factors and imposed an unreasonable and excessive

sentence.2

      The record      belies Burd’s      claims   of procedural     and substantive

unreasonableness. The Court thoughtfully considered the sentencing factors in this

matter, including the kinds of sentences available. 18 U.S.C. § 3553(a)(4). And the

District Court did not abuse its discretion by rejecting the stipulated sentence in the

plea agreement and imposing a within-guideline sentence of 27 months.

      We will affirm the judgment of the District Court.



1
  The District Court exercised jurisdiction under 18 U.S.C. § 3231. We have
appellate jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
2
  We review for an abuse of discretion. United States v. Tomko, 562 F.3d 558, 568
(3d Cir. 2009). Because Burd failed to object to the procedural unreasonableness of
his sentence after its pronouncement, we also review that claim for plain error.
United States v. Flores-Mejia, 759 F.3d 253, 256 (3d Cir. 2014).
                                          3